DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9-12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2013/0057763 by Cha et al. (“Cha”).

As to claim 1, Cha discloses a method of seamlessly switching over between a command mode and a video mode in driving a display (Cha, A process how an operation mode of the display driver 200A is changed from a video mode VM transmitting first image data to the display 300 by bypassing a frame memory 215 to a command mode CM transmitting second image data to the display 300 through the frame memory 215, ¶ [0127]), comprising:
receiving a command for switching over to the video mode from the command mode (Cha,  FIGS. 2, 3, 6, 7 and 8, discussed below, show a method of controlling, by the display driver 200A, generation time point of a TE control signal TE and a process in which an operation mode of the display driver 200A is changed from a video mode to a command mode according to a mode change command (103 of FIG. 2). ¶ [0152]); 
generating a sampling value by measuring a time interval between a point in time of an internal synchronization signal used in the command mode and a point in time of an external synchronization signal received in the video mode (Cha, The error calculator 234 calculates a difference between a period of a vertical synchronization signal Vsync and a period of an internal vertical synchronization signal IVsync, i.e., a first error value, and stores it in the error information register 237 (S110). The error calculator 234 transmits a control signal for controlling generation timing of a TE control signal TE to a TE control signal generator 235 based on a first error value stored in the error information register 237 (S120). Figure 7, ¶ [0155]);
generating a parameter for shifting the internal synchronization signal based on the sampling value (Cha, The TE control signal generator 235 transmits a first TE control signal TE1 generated according to the control signal to the host 100 (S130). The host 100 generates a vertical synchronization packet VS related to a pulse P1 of a vertical synchronization signal Vsync to be generated at a first time point tp1 based on the first TE control signal TE1. On a basis of the first time point tp1, handover from an internal vertical synchronization signal IVsync to a vertical synchronization signal Vsync is executed correctly, so that image flicker may not occur in the display 300. That is, a first pulse P1 of the vertical synchronization signal Vsync may be generated at a first time point tp1. Figures 7 and 8, ¶¶ [0156 and 0157]); 
shifting the internal synchronization signal to synchronize with the external synchronization signal based on the parameter (Cha, The TE control signal generator 235 transmits a first TE control signal TE1 generated according to the control signal to the host 100 (S130). The host 100 generates a vertical synchronization packet VS related to a pulse P1 of a vertical synchronization signal Vsync to be generated at a first time point tp1 based on the first TE control signal TE1. On a basis of the first time point tp1, handover from an internal vertical synchronization signal IVsync to a vertical synchronization signal Vsync is executed correctly, so that image flicker may not occur in the display 300. That is, a first pulse P1 of the vertical synchronization signal Vsync may be generated at a first time point tp1. Figures 7 and 8, ¶¶ [0156 and 0157]); and 
switching over to the video mode from the command mode when the internal synchronization signal of the command mode synchronizes with the external synchronization signal (Cha, On a basis of the first time point tp1, handover from an internal vertical synchronization signal IVsync to a vertical synchronization signal Vsync is executed correctly, so that image flicker may not occur in the display 300. That is, a first pulse P1 of the vertical synchronization signal Vsync may be generated at a first time point tp1. Figures 7 and 8, ¶ [0157]).  As shown in figure 8 of Cha, the display changes from a command mode to a video mode which synchronized with the synchronization signals.
As to claim 2, Cha discloses the method wherein the generating the sampling value comprises: 
obtaining a first sampling value which indicates a number of clocks from the point in time of the internal synchronization signal to the point in time of the external synchronization signal (Cha, The error calculator 234 calculates a difference between a period of a vertical synchronization signal Vsync and a period of an internal vertical synchronization signal IVsync, i.e., a first error value, and stores it in the error information register 237 (S110). Figure 7, ¶ [0155]); 
obtaining a second sampling value which indicates a number of clocks from the point in time of the external synchronization signal to the point in time of the internal synchronization signal (Cha, The error calculator 234 calculates a difference between a period of a vertical synchronization signal Vsync and a period of an internal vertical synchronization signal IVsync, i.e., a first error value, and stores it in the error information register 237 (S110). Figure 7, ¶ [0155]); and 
selecting a smaller value between the first sampling value and the second sampling value (Cha, The error calculator 234 transmits a control signal for controlling generation timing of a TE control signal TE to a TE control signal generator 235 based on a first error value stored in the error information register 237 (S120). Figure 7, ¶ [0155]).
As to claim 9, Cha discloses the method further comprising: 
receiving a command for switching over to the command mode from the video mode (Cha, The command decoder 220 generates a plurality of control signals SW1, SW2, SEL1 and SEL2 for performing a video mode VM based on a command packet CP included in the packet PAC. ¶ [0129]) (Cha, The host 100 transmits a packet PAC to the display driver 200A. The packet PAC includes a command packet 101, which includes a mode change command MCC indicating a change from a video mode to a command mode. The display driver 200A receives the command packet 101(S50). The mode change command MCC may be transmitted to the display driver 200A prior to at least one frame before a mode change is performed. Figure 4, ¶ [0132]); and 
switching over to the command mode from the video mode at a point in time when transmission of a current video frame is completed, without immediately switching over to the command mode as soon as the switching command is generated (Cha, The host 100 transmits a packet PAC to the display driver 200A. The packet PAC includes a command packet 101, which includes a mode change command MCC indicating a change from a video mode to a command mode. The display driver 200A receives the command packet 101(S50). The mode change command MCC may be transmitted to the display driver 200A prior to at least one frame before a mode change is performed. Figure 4, ¶ [0132]). As described and shown in figure 5 of Cha, the mode change command MCC is provided and then the mode changes after the time interval T1.

As to claim 10, Cha discloses a device for seamlessly switching over between a command mode and a video mode (Cha, A process how an operation mode of the display driver 200A is changed from a video mode VM transmitting first image data to the display 300 by bypassing a frame memory 215 to a command mode CM transmitting second image data to the display 300 through the frame memory 215, ¶ [0127]), comprising: 
a display serial interface (DSI) block (Cha, data/sync decoder 210, Figure 3) configured to receive video data and a control signal including an external synchronization signal (Cha, In response to a clock signal CLK, the data/synchronization decoder 210 restores an image signal DATA from a data stream packet DS included in a packet PAC, restores a vertical synchronization signal Vsync from a vertical synchronization packet VS, and restores a horizontal synchronization signal Hsync from a horizontal synchronization packet HS. According to an example embodiment, the data/synchronization decoder 210 may be included in a deserializer. Figure 3, ¶ [0109]); 
a buffer block (Cha, frame memory 215 and memory controller 217, Figure 3) configured to delay the video data and the control signal received through the DSI block; 
a command-mode timing controller (Cha, control circuit 230, Figure 3) configured to generate an internal synchronization signal and load data from a frame memory based on the internal synchronization signal (Cha, the control circuit 230 may output an internal vertical synchronization signal IVsync, which has a period equal to a period of the vertical synchronization signal Vsync, and an internal horizontal synchronization signal IHsync, which has a period equal to a period of the horizontal synchronization signal Hsync, in response to an enable signal EN. Figure 3, ¶ [0121]);
a sampling counting block configured to generate a sampling value by measuring a time interval between a point in time of an external synchronization signal and a point in time of an internal synchronization signal (Cha, The vertical synchronization signal period counter 231-1 counts a period T1 of a vertical synchronization signal Vsync by using a clock signal CLK1 and generates a first count value CNT1. The internal vertical synchronization signal generator 231-2 generates an internal vertical synchronization signal IVsync having a period T1 equal to a period T1 of the vertical synchronization signal Vsync by using a first count value CNT1 and an oscillation signal OSC output from the oscillator 233. The horizontal synchronization signal period counter 232-1 counts a period T2 of a horizontal synchronization signal Hsync by using a clock signal CLK1 and generates a second count value CNT2. The internal horizontal synchronization signal generator 232-2 generates an internal horizontal synchronization signal IHsync having a period T2 equal to a period T2 of the horizontal synchronization signal Hsync by using a second count value CNT2 and an oscillation signal OSC output from the oscillator 233. Figure 6, ¶¶ [0142 and 0143]); 
an arithmetic block configured to generate a parameter for shifting the internal synchronization signal based on the sampling value (Cha, The internal vertical synchronization signal generator 231-2 generates an internal vertical synchronization signal IVsync having a period T1 equal to a period T1 of the vertical synchronization signal Vsync by using a first count value CNT1 and an oscillation signal OSC output from the oscillator 233…The internal horizontal synchronization signal generator 232-2 generates an internal horizontal synchronization signal IHsync having a period T2 equal to a period T2 of the horizontal synchronization signal Hsync by using a second count value CNT2 and an oscillation signal OSC output from the oscillator 233. Figure 6, ¶¶ [0142 and 0143]); 
a sync control block configured to identify whether the internal synchronization signal and the external synchronization signal are synchronized, based on the parameter, control the internal synchronization signal to be shifted when it is identified that the internal synchronization signal and the external synchronization signal are not synchronized (Cha, The error calculator 234 calculates a difference between a period of a vertical synchronization signal Vsync and a period of an internal vertical synchronization signal IVsync, i.e., a first error value, and stores it in the error information register 237 (S110). The error calculator 234 transmits a control signal for controlling generation timing of a TE control signal TE to a TE control signal generator 235 based on a first error value stored in the error information register 237 (S120). Figure 7, ¶ [0155]), and switch over between the video mode and the command mode when it is identified that the internal synchronization signal and the external synchronization signal are synchronized (Cha, On a basis of the first time point tp1, handover from an internal vertical synchronization signal IVsync to a vertical synchronization signal Vsync is executed correctly, so that image flicker may not occur in the display 300. That is, a first pulse P1 of the vertical synchronization signal Vsync may be generated at a first time point tp1. Figures 7 and 8, ¶ [0157]); and 
a data-path selection block configured to output video data and a command-mode control signal received from the command-mode timing controller or output video data and a video-mode control signal received from the buffer block, based on a mode selection signal received from the sync control block (Cha, the first selection circuit 219 transmits restored data DATA input through a first switch circuit 211 to the display 300, and each selection circuit 240 and 250 transmits each synchronization signal Vsync and Hsync to the display 300 (S30). Figure 3, ¶ [0130]) (Cha, The second selection circuit 230 may output a vertical synchronization signal Vsync during a video mode VM and output an internal vertical synchronization signal IVsync during a command mode CM based on a second selection signal SEL2. Figure 3, ¶ [0122])(Cha, The third selection circuit 250 may output a horizontal synchronization signal Hsync during a video mode VM and output an internal horizontal synchronization signal IHsync during a command mode CM based on the second selection signal SEL2. Figure 3, ¶ [0123]).  
As to claim 11, Cha discloses the device further comprising a clock domain crossing (CDC) block configured to synchronize with an internal clock domain by latching the external synchronization signal with an internal oscillator clock (Cha, The internal vertical synchronization signal generator 231-2 generates an internal vertical synchronization signal IVsync having a period T1 equal to a period T1 of the vertical synchronization signal Vsync by using a first count value CNT1 and an oscillation signal OSC output from the oscillator 233. Figure 6, ¶ [0142]) (Cha, oscillator 233, Figure 6).  
As to claim 12, Cha discloses the device wherein the sampling counting block comprises: 
a first counter block configured to measure a first sampling value which indicates a number of clocks from the point in time of the internal synchronization signal to the point in time of the external synchronization signal (Cha, The error calculator 234 calculates a difference between a period of a vertical synchronization signal Vsync and a period of an internal vertical synchronization signal IVsync, i.e., a first error value, and stores it in the error information register 237 (S110). Figure 7, ¶ [0155]);
a second counter block configured to measure a second sampling value which indicates a number of clocks from the point in time of the external synchronization signal to the point in time of the internal synchronization signal (Cha, The error calculator 234 calculates a difference between a period of a vertical synchronization signal Vsync and a period of an internal vertical synchronization signal IVsync, i.e., a first error value, and stores it in the error information register 237 (S110). Figure 7, ¶ [0155]); and 
a first sample point register (Cha, control circuit 230, Figures 3 and 6) configured to store the first sampling value (Cha, store each of the first error value and the second error value in an error information register 237, Figure 6, ¶ [0145]); and 
a second sample point register (Cha, control circuit 230, Figures 3 and 6) configured to store the second sampling value (Cha, store each of the first error value and the second error value in an error information register 237, Figure 6, ¶ [0145]), 
wherein a smaller value between the first sampling value and the second sampling value is selected as a sampling value (Cha, The error calculator 234 transmits a control signal for controlling generation timing of a TE control signal TE to a TE control signal generator 235 based on a first error value stored in the error information register 237 (S120). Figure 7, ¶ [0155]).  
As to claim 20, Cha discloses a display device (Cha, image signal processing system 10A with a display 300, Figure 1) comprising: 
a display panel (Cha, display 300, Figure 1) configured to output a video (Cha, The packet PAC may include a command packet CP including a mode change command indicating whether an image signal to be displayed on the display 300 is a still image signal or a moving image signal. Figure 1, ¶ [0095]); 
a display serial interface (DSI) block (Cha, data/sync decoder 210, Figure 3) configured to receive video data and a control signal including an external synchronization signal (Cha, In response to a clock signal CLK, the data/synchronization decoder 210 restores an image signal DATA from a data stream packet DS included in a packet PAC, restores a vertical synchronization signal Vsync from a vertical synchronization packet VS, and restores a horizontal synchronization signal Hsync from a horizontal synchronization packet HS. According to an example embodiment, the data/synchronization decoder 210 may be included in a deserializer. Figure 3, ¶ [0109]);
a buffer block (Cha, frame memory 215 and memory controller 217, Figure 3) configured to delay the video data and the control signal received through the DSI block; 
a command-mode timing controller (Cha, control circuit 230, Figure 3) configured to generate an internal synchronization signal and load data from a frame memory based on the internal synchronization signal (Cha, the control circuit 230 may output an internal vertical synchronization signal IVsync, which has a period equal to a period of the vertical synchronization signal Vsync, and an internal horizontal synchronization signal IHsync, which has a period equal to a period of the horizontal synchronization signal Hsync, in response to an enable signal EN. Figure 3, ¶ [0121]);
a sampling counting block configured to generate a sampling value by measuring a time interval between a point in time of an external synchronization signal and a point in time of an internal synchronization signal (Cha, The vertical synchronization signal period counter 231-1 counts a period T1 of a vertical synchronization signal Vsync by using a clock signal CLK1 and generates a first count value CNT1. The internal vertical synchronization signal generator 231-2 generates an internal vertical synchronization signal IVsync having a period T1 equal to a period T1 of the vertical synchronization signal Vsync by using a first count value CNT1 and an oscillation signal OSC output from the oscillator 233. The horizontal synchronization signal period counter 232-1 counts a period T2 of a horizontal synchronization signal Hsync by using a clock signal CLK1 and generates a second count value CNT2. The internal horizontal synchronization signal generator 232-2 generates an internal horizontal synchronization signal IHsync having a period T2 equal to a period T2 of the horizontal synchronization signal Hsync by using a second count value CNT2 and an oscillation signal OSC output from the oscillator 233. Figure 6, ¶¶ [0142 and 0143]); 
an arithmetic block configured to generate a parameter for shifting the internal synchronization signal based on the sampling value (Cha, The internal vertical synchronization signal generator 231-2 generates an internal vertical synchronization signal IVsync having a period T1 equal to a period T1 of the vertical synchronization signal Vsync by using a first count value CNT1 and an oscillation signal OSC output from the oscillator 233…The internal horizontal synchronization signal generator 232-2 generates an internal horizontal synchronization signal IHsync having a period T2 equal to a period T2 of the horizontal synchronization signal Hsync by using a second count value CNT2 and an oscillation signal OSC output from the oscillator 233. Figure 6, ¶¶ [0142 and 0143]); 
a sync control block configured to identify whether the internal synchronization signal and the external synchronization signal are synchronized, based on the parameter, control the internal synchronization signal to be shifted when it is identified that the internal synchronization signal and the external synchronization signal are not synchronized (Cha, The error calculator 234 calculates a difference between a period of a vertical synchronization signal Vsync and a period of an internal vertical synchronization signal IVsync, i.e., a first error value, and stores it in the error information register 237 (S110). The error calculator 234 transmits a control signal for controlling generation timing of a TE control signal TE to a TE control signal generator 235 based on a first error value stored in the error information register 237 (S120). Figure 7, ¶ [0155]), and switch over between the video mode and the command mode when it is identified that the internal synchronization signal and the external synchronization signal are synchronized (Cha, On a basis of the first time point tp1, handover from an internal vertical synchronization signal IVsync to a vertical synchronization signal Vsync is executed correctly, so that image flicker may not occur in the display 300. That is, a first pulse P1 of the vertical synchronization signal Vsync may be generated at a first time point tp1. Figures 7 and 8, ¶ [0157]); and 
a data-path selection block configured to output the video data and a command-mode control signal received from the command-mode timing controller or output video data and a video-mode control signal received from the buffer block, based on a mode selection signal received from the sync control block (Cha, the first selection circuit 219 transmits restored data DATA input through a first switch circuit 211 to the display 300, and each selection circuit 240 and 250 transmits each synchronization signal Vsync and Hsync to the display 300 (S30). Figure 3, ¶ [0130]) (Cha, The second selection circuit 230 may output a vertical synchronization signal Vsync during a video mode VM and output an internal vertical synchronization signal IVsync during a command mode CM based on a second selection signal SEL2. Figure 3, ¶ [0122])(Cha, The third selection circuit 250 may output a horizontal synchronization signal Hsync during a video mode VM and output an internal horizontal synchronization signal IHsync during a command mode CM based on the second selection signal SEL2. Figure 3, ¶ [0123]); 
a timing controller configured to obtain the video data and the control signal from the mode switching device, and generate input data, a source control signal, and a gate control signal (Cha, The driver block 2216 includes a plurality of source drivers (not shown) which may provide a grayscale voltage to a plurality of data lines (or source lines), respectively, according to the image signal. According to example embodiments, the driver block 2216 may include at least one gate driver or a scan driver (not shown). The driver block 2216 is controlled by a control signal output from the timing controller 2220. The timing controller 2220 controls the operation of the driver block 2216 in response to a control signal from the control circuit 2208. The timing controller 2220 also generates the TE control signal TE in response to the control signal from the control circuit 2208 to mitigate (or alternatively, prevent) tearing or screen tearing and transmits the TE control signal TE to the host 1000. Figure 19, ¶¶ [0250 and 0251]); 
a source drive circuit configured to generate video signals to be displayed on the display panel based on the input data and the source control signal (Cha, The driver block 2216 includes a plurality of source drivers (not shown) which may provide a grayscale voltage to a plurality of data lines (or source lines), respectively, according to the image signal. According to example embodiments, the driver block 2216 may include at least one gate driver or a scan driver (not shown). The driver block 2216 is controlled by a control signal output from the timing controller 2220. Figure 19, ¶ [0250]); and 
a gate drive circuit configured to output a plurality of gate signals in sequence to control the display panel based on the gate control signal (Cha, The driver block 2216 includes a plurality of source drivers (not shown) which may provide a grayscale voltage to a plurality of data lines (or source lines), respectively, according to the image signal. According to example embodiments, the driver block 2216 may include at least one gate driver or a scan driver (not shown). The driver block 2216 is controlled by a control signal output from the timing controller 2220. Figure 19, ¶ [0250]).

Allowable Subject Matter
Claims 3-8 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

As to dependent claim 3, Cha does not expressly teach the method wherein the generating the parameter for shifting the internal synchronization signal based on the sampling value comprises: 
generating a quotient and a remainder which are obtained by dividing the sampling value by a total number of lines of a display panel; 
setting the quotient as a horizontal front porch (HFP) adjustment amount; and 
generating a fine-tuning (FT) adjustment amount by multiplying the remainder by an adjustment parameter and dividing the production of multiplication by the total number of lines.  
Cha does not teach the dividing the sampling values and the total number of lines as claimed.
In addition, no other prior art was found which teaches the cited limitations.

As to dependent claims 4-8, these claims depend upon objected dependent claim 3 and objected to for the same reasons.

As to dependent claim 13, Cha does not expressly teach the device wherein the arithmetic block is configured to: 
obtain a quotient and a remainder which are obtained by dividing a sampling value output from the sampling counting block by a total number of lines of a display panel; 
set the quotient as a horizontal front porch (HFP) adjustment amount; 
generate a fine-tuning (FT) adjustment amount by multiplying the remainder by an adjustment parameter and dividing the product of multiplication by the total number of lines; and 
output the HFP adjustment amount, the remainder, and the FT adjustment amount as parameters.  
Cha does not teach the dividing the sampling values and the total number of lines as claimed.
In addition, no other prior art was found which teaches the cited limitations.

As to dependent claims 14-19, these claims depend upon objected dependent claim 13 and objected to for the same reasons.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent No. 7,030,871 by Kitagawa et al. teaches a display device which switches between a moving image mode and a still image mode.

U.S. Pub. No. 2016/0217763 by Toyoda et al. teaches a display driver which has a video mode and a command mode with appropriate display driver.

	U.S. Patent No. 10,416,808 by Shekhar et al. teaches a display device which switches between a video and command mode based on user input.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691